DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on 31 January 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reception unit” and “formatting unit” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7-9, 15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "a widest range" in claims 3 and 15 is a relative term which renders the claim indefinite.  The terms "widest” nor “range" are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what range is referred to as some possible examples are resolution, electromagnetic light, focus, or zoom.  Furthermore, it is unclear in what characteristic a video is widest in any possible example.

Claims 7-9 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “the pvd video” and “the metadata”.  The independent claim which first discloses these limitations cites them as being optional in an either/or requirement.  Therefore, in the case where “the pvd video” is generated, the “predetermined metadata” is not required and Claims 9 and 19 have no .

Claim 20 is rejected under 35 USC §112(b) as being unclear as to which alternative limitations are presented.  The claim appears to either contain (A) an optional “or” statement within a larger optional “or” statement or (B) an optional statement with three (3) options.  The specific requirements of the claim appear to be unclear and therefore indefinite. 

For the purposes of Examination, Claim 20 has been read as:
“wherein the priority is a least one of:1. an order of views indicating a relative degree of illumination of each view position or
2. an order of target views or
3. reference views when a non-overlapping video region is extracted.”

Furthermore, Claim 20 recites “a non-overlapping video region is extracted” in lines 4-5.  There appears to be no antecedent basis of what said region is extracted from? By what? And how? The claim appears to be unclear and therefore indefinite.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 10, 13, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bang et al. (US 2015/0264398 A1).

Regarding Claims 1 and 13, Bang discloses an immersive video formatting apparatus and method comprising: acquiring a basic video at a basic position [Bang: ¶ [0044]: The basic 3D video system considered in the 3D video standard is shown in FIG. 1.  A sender side acquires N-viewpoint image contents (N≥2) using a stereo camera, a depth information camera, and other camera and conversion of a 2D image into a 3D image.  The acquired image contents may include N-viewpoint video information, depth map information thereof, and camera-related additional information.  The N-viewpoint image contents are compressed using a video encoding method, and a compressed bitstream is transmitted to a terminal through a network]; acquiring a multiple view video [from] at least one position different from the basic position [Bang: ¶ [0044]: N-viewpoint image contents (N≥2)… other camera]; acquiring at least one residual video plus depth (RVD) video using the base video and the multiple view video [Bang: ¶ [0044]; and ¶ [0192]: When the multi-view video data and the depth data corresponding to the multi-view video data are encoded, only residual data which is a difference between inter-view predicted data and the coding unit may be encoded using the motion data]; and generating at least one of a packed video plus depth (PVD) video or predetermined metadata using the basic video and the at least one RVD video [Bang: FIG. 21; and ¶ [0193]: The encoded data may be output as a bitstream according to the exemplarily described syntax (Operation S220)].

Regarding Claim 10, Bang discloses an immersive video formatting method comprising: decoding a packed video plus depth (PVD) video and predetermined metadata from a bitstream [Bang: FIG. 21; and ¶ [0193]];  acquiring at least one residual video plus depth (RVD) video from the PVD using the metadata [Bang: ¶ [0044]; and ¶ [0192]]; and generating a video at a viewport using the acquired RVD video and a basic video [Bang: ¶ [0044]; ¶ [0192]; and ¶ [0045]:  display].

Regarding Claims 2 and 14, Bang discloses all the limitations of Claims 1 and 13, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Bang discloses wherein the basic video is at least one of a planar video or an omnidirectional video [Bang: ¶ [0044]: stereo camera].

Regarding Claims 4 and 16, Bang discloses all the limitations of Claims 1 and 13, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Bang discloses wherein the multiple view video includes a first multiple view video acquired at a first position and a second multiple view video acquired at a second position different from the first position [Bang: FIG. 6; and ¶ [0066]: Real images and depth maps thereof may be acquired by plural cameras as well as one camera.  In accordance with one embodiment, an encoding prediction structure to encode real images acquired by three cameras and depth maps thereof is shown in FIG. 6], and wherein the RVD video [Bang: FIG. 6; and ¶ [0066]].

Regarding Claim 5, Bang discloses all the limitations of Claim 4, and is analyzed as previously discussed with respect to that claim.
Furthermore, Bang discloses wherein the first RVD video includes a region, which does not overlap the basic video, in the first multiple view video [Bang: FIG. 6: T1 and T3].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bang as applied to claims 1 and 13 above, and further in view of Yamashita et al. (US 2013/0294682 A1).

Regarding Claims 3 and 15, Bang disclose(s) all the limitations of Claims 1 and 13, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Bang discloses wherein the basic video is acquired at least two positions [Bang: ¶ [0044]].
Bang do/does not explicitly disclose wherein the basic video is acquired at least two positions having a minimum mutual overlapping region and capable of acquiring a video in a widest range.
However, Yamashita discloses wherein the basic video is acquired at least two positions having a minimum mutual overlapping region and capable of acquiring a video in a widest range [Yamashita: ¶ [0237] The edge extraction unit 20 extracts common areas of the edge image R and the edge image L in a state in which the edges of the primary subject in the edge image R and the edges of the primary subject in the edge image L overlap the closest.  For example, in the case where the edges are expressed as a grayscale from 0 to 255 (where stronger edges have greater values) (that is, the case where the pixel values of the edge image R and the edge image L are from 0 to 255 (that is, are 8-bit data)), it is possible to extract common edges by finding the minimum value between the pixel value in the edge image R and the pixel value in the edge image L at the same coordinates in a state in which the edges of the primary subject in the edge image R and the edges of the primary subject in the edge image L overlap the closest.  In other words, assuming that the pixel value of the edge image R at a coordinate location (x,y) is R1(x,y) and the pixel value of the edge image L at the coordinate location (x,y) is L1(x,y) in an image in which the edge image R and the edge image L have been superimposed so that the edges of the primary subject in the edge image R and the edges of the primary subject in the edge image L overlap the closest, a minimum value Min(x,y) between the pixel value in the edge image R and the pixel value in the edge image L is found through the following:  
when R1(x,y)>L1(x,y), (1)  
Min(x,y)=L1(x,y)  
when R1(x,y≤L1(x,y), (2)  
Min(x,y)=R1(x,y) 
 
[0238] Then, by taking the minimum value Min(x,y) obtained through the above processing as the pixel value at the coordinate location (x,y), the process for extracting the common edge areas can be carried out. 
 
[0239] As a result of this processing, the positions of the edge image R and the edge image L are shifted in an image in which the edge image R and the edge image L have been superimposed so that the edges of the primary subject in the edge image R and the edges of the primary subject in the edge image L overlap the closest, and thus edges in which the depth values differ from the primary subject are eliminated.  (That is, the positions of the edge image R and the edge image L are shifted in an image in which the edge image R and the edge image L have been superimposed so that the edges of the primary subject in the edge image R and the edges of the primary subject in the edge image L overlap the closest, and thus the stated minimum value Min(x,y) takes on a value that is close to 0; as a result, edges in which the depth values differ from the primary subject are eliminated].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the multi-view alignment of Yamashita with the multi-view of Bang in order to improve the scope of an image when combining at least two overlapping images.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bang as applied to claim 5 above, and further in view of Chae et al. (US 2019/0291642 A1).

Regarding Claim 6, Bang disclose(s) all the limitations of Claim 5, and is/are analyzed as previously discussed with respect to that claim.
Bang does not explicitly disclose wherein the second RVD video includes a region, which does not overlap the basic video and the first RVD video, in the first multiple view video.
However, Chae discloses wherein the second RVD video includes a region, which does not overlap the basic video and the first RVD video, in the first multiple view video [Chae: FIG. 16; and ¶ [0017]: The driver assistance apparatus according to the embodiment of the present invention may further include a third camera configured to capture a third video of the vicinity of the vehicle, wherein the processor extracts a second edge of an object included in a second stitching region in which the second video and the third video of the vicinity of the vehicle are connected, the display unit overlaps and displays the first and second edges and a synthetic video of the first to third videos of the vicinity of the vehicle except for the first stitching region and the second stitching region, and the second stitching region is a fixed region included in the second video and the third video of the vicinity of the vehicle; wherein the claim appears to allow the second RVD video to overlap one or the other of the basic and first RVD videos but not both].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the multi-video stitching protocols of Chae with the multi-view processing of Bang in order to improve image quality among multiple videos displayed simultaneously. 


Claim 7-9, 11 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bang as applied to claims 1, 10, and 13 above, and further in view of Hannuksela et al. (US 2014/0098883 A1).

Regarding Claims 7 and 17, Bang disclose(s) all the limitations of Claims 1 and 13, respectively, and is/are analyzed as previously discussed with respect to those claims.
Bang do/does not explicitly disclose wherein a plurality of RVD videos is included, and wherein the PVD video is a frame generated by packing a region included in each RVD video.
However, Hannuksela discloses wherein a plurality of RVD videos is included, and wherein the PVD video is a frame generated by packing a region included in each RVD video [Hannuksela: ¶ [0220]: Frame packing refers to a method where more than one frame is packed into a single frame at the encoder side as a pre-processing step for encoding and then the frame-packed frames are encoded with a conventional 2D video coding scheme.  The output frames produced by the decoder therefore contain constituent frames of that correspond to the input frames spatially packed into one frame in the encoder side.  Frame packing may be used for stereoscopic video, where a pair of frames, one corresponding to the left eye/camera/view and the other corresponding to the right eye/camera/view, is packed into a single frame.  Frame packing may also or alternatively be used for depth or disparity enhanced video, where one of the constituent frames represents depth or disparity information corresponding to another constituent frame containing the regular color information (luma and chroma information).  The use of frame-packing may be signaled in the video bitstream, for example using the frame packing arrangement SEI message of H.264/AVC or similar.  The use of frame-packing may also or alternatively be indicated over video interfaces, such as High-Definition Multimedia Interface (HDMI).  The use of frame-packing may also or alternatively be indicated and/or negotiated using various capability exchange and mode negotiation protocols, such as Session Description Protocol (SDP).  The decoder or renderer may extract the constituent frames from the decoded frames according to the indicated frame packing arrangement type].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the frame packing of Hannuksela with the multi-view processing of Bang in order to improve quality and efficiency of video processing.


Regarding Claims 8 and 18, Bang disclose(s) all the limitations of Claims 1 and 13, respectively, and is/are analyzed as previously discussed with respect to those claims.
Bang do/does not explicitly disclose wherein the PVD video is packed based on a predetermined packing position, and wherein the packing position is derived from region information acquired using the RVD video.
However, Hannuksela discloses wherein the PVD video is packed based on a predetermined packing position, and wherein the packing position is derived from region information acquired using the RVD video [Hannuksela: ¶ [0220]: region-information].

Regarding Claims 9, 11, and 19, Bang disclose(s) all the limitations of Claims 1, 10, and 13, respectively, and is/are analyzed as previously discussed with respect to those claims.
Bang do/does not explicitly disclose wherein the metadata includes at least one of a view position (view number) of each video region, a shared view position (shared views), priority, region information in RVD, region information in PVD or a camera parameter of each view position.
However, Hannuksela discloses wherein the metadata includes at least one of a view position (view number) of each video region, a shared view position (shared views), priority [Hannuksela: ¶ [0127]: an identifier similar to priority_id of SVC indicating a valid sub-bitstream extraction], region information in RVD, region information in PVD or a camera parameter of each view position [Hannuksela: ¶ [0384]: A camera parameter set (CPS) can be considered to be similar to APS, GOS parameter set, and HPS, but CPS may be intended to carry only camera parameters and view synthesis prediction parameters and potentially other parameters related to the depth views or the use of depth views].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bang in view of Hannuksela as applied to claim 11 above, and further in view of Chen et al. (US 2012/0229602 A1).

Regarding Claim 12, Bang in view of Hannuksela disclose(s) all the limitations of Claim 10, and is/are analyzed as previously discussed with respect to that claim.

However, Chen discloses wherein, [in the case] when the metadata does not include the shared view position, the shared view position is derived using at least one of the camera parameter, the region information in RVD or the region information in PVD [Chen: Claim 12: The device of claim 8, wherein the video coder is further configured to signal camera parameters for one or more cameras related to views of video data in the bitstream, wherein to signal the camera parameters the video coder is configured to: determine intrinsic camera parameters shared by the views corresponding to the one or more cameras, the intrinsic camera parameters comprising one or more of focal length and principle point offset;  determine extrinsic camera parameters shared by the views corresponding to the one or more cameras;  determine view-specific camera parameters including real-world horizontal locations of the one or more cameras;  and form a sequence level data structure including values indicative of the intrinsic camera parameters, the extrinsic camera parameters, and the view-specific camera parameters].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the multi-view video processing based on camera parameters of Chen with the multi-view processing of Bang in view of Hannuksela in order to improve individual input quality in the processing of multiple input camera inputs.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bang in view of Hannuksela in view of  as applied to claim 19 above, and further in view of Ikenouchi et al. (US 2018/0090008 A1).

Regarding Claim 20, Bang in view of Hannuksela disclose(s) all the limitations of Claim 19, and is/are analyzed as previously discussed with respect to that claim.
Bang in view of Hannuksela does not explicitly disclose wherein the priority is at least one of an order of views indicating a relative degree of illumination of each view position or an order of target views or reference views when a non-overlapping video region is extracted.
However, Ikenouchi discloses wherein the priority is at least one of an order of views indicating a relative degree of illumination of each view position or an order of target views or reference views when a non-overlapping video region is extracted [Ikenouchi: FIG. 4; and ¶ [0064]: Beneficially, the coefficients .alpha.  and .beta.  are set in view of the resolution and the detection range of the sensor 11, and the sum of the distance score Sd and the relative speed score Sv is set not to exceed the minimum difference of the area score Sa.  In the above example, the difference "5" between the score "5" of the area 6 and the score "0" of the area 7 corresponds to the minimum difference of the area score Sa.  Hence, beneficially, the values of the coefficients .alpha.  and .beta.  are set so that the relationship Sd+Sv&lt;5 is satisfied.  Such a feature makes it possible to determine a priority of a target in view of providing the first preference to an area in which a target is present, rather than in view of the distance to, and the relative speed of, the target].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773.  The examiner can normally be reached on Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482